        Case 1:19-cv-08198-PAE-DCF Document 12 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------
                                                                       X
                                                                       :
RAMON A. BELLIARD,                                                     :
                                                                       :   19 Civ. 8198 (PAE) (DCF)
                                             Plaintiff,                :
                                                                       :   ORDER OF DISMISSAL
                           -v-                                         :
                                                                       :
EAGLE TEAM NYC AND VADIM TARNOVKSY,                                    :
                                                                       :
                                             Defendants.               :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

PAUL A. ENGELMAYER, District Judge:

        On October 6, 2020, the Court issued an order to show cause why this action should not

be dismissed for failure to prosecute under Federal Rule of Civil Procedure 41. Dkt. 11. On

September 3, 2019, plaintiff filed the complaint in this action. Dkt. 1. On December

12, 2019, plaintiff served defendant Eagle Team NYC with process, making defendant Eagle

Team NYC’s deadline to answer or otherwise respond January 2, 2020. See Dkt. 6. Defendant

Eagle Team NYC did not respond to the complaint or otherwise appear in this action. On

January 3, 2020, plaintiff obtained a certificate of default as to Eagle Team NYC from the Clerk

of Court. Dkt. 8. On February 6, 2020, the Court dismissed defendant Vadim Tarnovsky

because plaintiff had not effected service or timely sought an extension to do so as to defendant

Tarnovsky. Dkt. 10. Plaintiff has, however, not filed a motion for default judgment against

defendant Eagle Team NYC and no progress has otherwise been made in this case.




                                                         1
       Case 1:19-cv-08198-PAE-DCF Document 12 Filed 10/14/20 Page 2 of 2




        The Court’s October 6, 2020 order to show cause advised that cause may be shown by

filing a motion for default judgment by October 13, 2020. Dkt. 11. Plaintiff has not taken this

step or otherwise taken any action to make any progress in this case since the Court’s order to

show cause.

        Accordingly, under Federal Rule of Civil Procedure 41(b) and the Court’s inherent

power, see Link v. Wabash R.R. Co., 370 U.S. 626, 630–32 (1962), the Court hereby dismisses

this case, without prejudice, for the plaintiff’s failure to prosecute.

        The Clerk of Court is respectfully directed to close this case.


                                                                 PaJA.�
        SO ORDERED.

                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge


Dated: October 14, 2020
       New York, New York




                                                   2
